Citation Nr: 0907473	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-05 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
September 1946.  He died in November 2001.  The appellant is 
his widow.

This matter originates from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The appellant appealed this decision 
to the Board of Veterans' Appeals (Board).  This appeal 
initially included the issue of entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318 and 
hypothetical entitlement.  However, the appellant withdrew 
this latter issue from further appellate consideration in 
writing in October 2004.  See 38 C.F.R. § 20.204 (2008).

In October 2005, the appellant testified via videoconference 
at a hearing at the RO before the undersigned who was in 
Washington, D.C.  A transcript of that hearing is of record.  
This matter was previously before the Board in December 2005 
at which time it was remanded for additional development.  In 
a January 2007 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  

The appellant appealed the Board's January 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In September 2008, the CAVC issued a single judge 
Memorandum Decision setting aside the January 2007 decision 
and remanding for further adjudication.  Judgment was entered 
in October 2008.  This matter is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board observes that the appellant's representative 
submitted additional evidence to the Board in February 2009.  
This evidence consists of a private medical report from David 
C. Randolph, M.D., M.P.H., and is dated in February 2009.  
However, since the appellant's representative waived RO 
jurisdiction of this evidence in the first instance, the 
Board finds that there is no prejudice to the appellant in 
proceeding with a decision at this time. This is especially 
so in view of the full grant of benefits that is being sought 
with respect to this issue.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran died in November 2001; his death certificate 
lists the immediate cause of death as metastatic 
adenocarcinoma and hepatic abscess is listed as a condition 
that led to the immediate cause of death.

2.  At the time of the Veteran's death, service connection 
was in effect for hypertension with atrial fibrillation, sick 
sinus syndrome, status post pacemaker implant, rated 60 
percent disabling; residuals of a gunshot wound (GSW) of the 
left forearm, rated 60 percent disabling; inactive pulmonary 
tuberculosis, rated 30 percent disabling; abdominal GSW, 
rated 30 percent disabling; GSW of the left chest, rated 20 
percent disabling; GSW of the scalp with healed skull 
fracture, rated 10 percent disabling; and for malaria, rated 
0 percent disabling.  In addition, the Veteran was rated 
totally disabled based upon individual unemployability from 
July 1996 to April 2001, when the service-connected 
disabilities were rated 100 percent disabling, in 
combination.

3.  It is at least as likely as not that the Veteran's 
service-connected disabilities, namely his cardiac and 
pulmonary disabilities, were etiologically related to the 
cause of his death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

The Veteran's service treatment records are devoid of 
notations or complaints regarding metastatic adenocarcinoma, 
hepatic abscess or liver problems.  

Private medical records from the Mayo Clinic are on file from 
November 2000 to April 2001 showing treatment for atrial 
fibrillation.  A record dated in April 2001 shows that the 
Veteran underwent the implantation of a pacemaker due to 
atrial fibrillation.  In July 2001, he reported for a routine 
three-month post implant evaluation of his pacemaker.  
Findings revealed a well-healed incision and that all 
pacemaker parameters and functions were within normal limits.  

In July 2001, the RO received private clinic notes from the 
Austin Medical Center which is an affiliate of the Mayo 
Clinic dated from September 2000 to July 2001.  These records 
reflect diagnoses of hypertension, diabetes mellitus, sick 
sinus syndrome with paroxysms of atrial fibrillation, and 
hyperlipidemia.

On November 9, 2001, an emergency room report from Austin 
Medical Center shows that the Veteran was taken to the 
emergency room by his wife with complaints of right lower rib 
pain that began suddenly the previous night.  The Veteran 
rated the pain as a "10" with deep inspiration.  He 
reported also feeling more shortness of breath.  He was noted 
as having a history of congestive heart failure.  The report 
notes that chest x-rays were taken and the Veteran was 
transferred to a VA medical facility.  

VA terminal hospitalization records from the Minneapolis VA 
Medical Center (VAMC) show that the Veteran had been 
hospitalized there from November 9, 2001, until his demise 
later that month.  They show that upon his transfer from 
Austin Medial Center he had complaints of dyspnea that began 
the prior evening.  They also show that he had been a 
difficult fluid management patient and had recently been 
admitted for dehydration.  X-rays reportedly showed "CHF" 
right pleural effusion bilateral pulmonary edema and a "Na 
126."  These records also note that the Veteran had a two 
month history of loss of appetite, nausea, stomach ache, 
fatigue and shortness of breath, and had vomited once the 
previous week.  A medical assessment noted that "although 
[the veteran's pleuritic chest] pain initially appeared more 
related to a right lower lobe infiltrate or CHF it was now 
clearly related to a liver process.  The increased WBC and 
free air suggests a perforation (? [sic] intra liver 
gallbladder/malignancy."  A later progress note states that 
the pathology results were suggestive of adenocarcinoma.  A 
progress note the following day states that the Veteran had 
widely metastatic adenocarcinoma of unknown primary.

The Veteran's death certificate lists the immediate cause of 
death in November 2001, as metastatic adenocarcinoma.  It 
also lists hepatic abscess as having led to the immediate 
cause of death.

At the time of his death in November 2001, the Veteran had 
established service connection for hypertension with atrial 
fibrillation, sick sinus syndrome, status post pacemaker 
implant, rated 60 percent disabling from July 2001; for the 
residuals of a GSW of the left forearm, rated 60 percent 
disabling from January 1948; for inactive pulmonary 
tuberculosis, rated 30 percent disabling from September 1957; 
for an abdominal GSW, rated 30 percent disabling from January 
1948; for a GSW of the left chest, rated 20 percent disabling 
from January 1948; for a GSW of the scalp with healed skull 
fracture, rated 10 percent disabling from September 1994; and 
for malaria, noncompensably rated from January 1948.  In 
addition, the Veteran was rated totally disabled based upon 
individual unemployability from July 1996 to April 2001, when 
the service-connected disabilities were rated 100 percent 
disabling, in combination.

In a statement dated in March 2002, the appellant said that 
the Veteran passed away in November 2001 and had been 
hospitalized at the time of his death at a VAMC in 
Minneapolis for his service-connected cardiac disability.  
She stated that while hospitalized the Veteran was found to 
have metastatic adenocarcinoma and she believed that this 
service-connected cardiac disability was a contributing 
factor in his death.  She explained that during the Veteran's 
hospitalization, a representative from the pacemaker company 
had been called for complications of his pacemaker and that 
fluid had to be drained off of his lungs due to pressure on 
his heart.  

In April 2002, a VA medical opinion was obtained addressing 
the question of a possible relationship between the Veteran's 
service-connected disabilities and his death.  The VA 
physician reviewed the Veteran's claims file and stated that 
it was "quite clear" that the Veteran's death was due to 
complications of disseminated adenocarcinoma and that there 
was no medical evidence to support the contention that the 
Veteran's history of cardiovascular disease or tuberculosis 
played a role.  

During an October 2005 Board videoconference hearing, the 
appellant testified that the Veteran had heart problems for a 
long time, and that these problems worsened during the last 
year of his life.  She stated that notwithstanding the liver 
abscess that was found three days prior to the Veteran's 
death, she was sure that his service-connected disabilities 
contributed to his death.  The appellant remarked that she 
never had an occasion to speak to the VA doctors about the 
sort of role that the Veteran's service-connected heart 
disability played in the cause of his death.

In a December 2005 remand, the Board noted that the VA 
physician in April 2002 did not have the Veteran's terminal 
medical records to review when she rendered her opinion, and 
therefore another opinion was required.  Consequently, the 
Board remanded this matter to the RO so that the Veteran's 
terminal hospital records could be obtained.  Next, the Board 
requested that these records, along with the Veteran's entire 
claims file, be reviewed by a VA physician with appropriate 
expertise.  

After obtaining the Veteran's terminal records and 
associating them with the claims file, the Veteran's claims 
file was reviewed by a VA physician in July 2006 who 
described the events during the Veteran's November 2001 
hospitalization and also reported the disabilities that he 
had been service-connected for.  She then opined that "there 
[was] no evidence found that could support a statement that 
any of the Veteran's service connected conditions at least as 
likely as not caused or contributed to his death from widely 
metastasized adenocarcinoma of unknown primary."  The 
examiner explained that part of the process for the Veteran 
involved extensive replacement of his liver with the cancer 
and also fluid in the abdomen, with a right pleural effusion 
related to subdiaphragmatic abscess leading to shortness of 
breath.  She noted that this was a common finding in 
metastatic disease of this kind.  She also stated that 
although the Veteran had a number of other chronic medical 
problems, it was the adenocarcinoma that eventually caused 
his death.  She added that there was no mention that the 
Veteran's pacemaker prematurely failed in the weeks before 
his death.  She expressed her sympathies to the Veteran's 
family for the Veteran's death from cancer.  

In February 2009, the appellant's representative submitted a 
private medical opinion from David C. Randolph, M.D., M.P.H, 
who did not have the Veteran's 


claims file to review, to include the July 2006 VA opinion 
above.  However, Dr. Randolph did summarize extensive medical 
records pertinent to the Veteran that cover the period from 
service to the date of his death.  Based upon his review of 
this evidence, Dr. Randolph noted that the Veteran had 
experienced progressively diminished functional capabilities 
over the past several years associated with his cardiac 
problems.  He stated that while "it is certainly clear that 
[the Veteran's] death (appropriately attributed to metastatic 
adenocarcinoma with an unknown primary) was not the direct 
consequence of his service connected disease or injuries...the 
totality of those conditions did lead to significant 
debilitating effects and a general impairment of health."  
He went on to opine that "it is more likely that not" that 
the Veteran's service-connected "injuries" did result in 
debilitating effects and general impairment of his health 
such that he was less capable of resisting the effects of his 
condition (adenocarcinoma) which was the primary cause of his 
death.  Dr. Randolph went on to opine that "the totality of 
[the Veteran's] service-connected conditions (specifically 
his cardiac problems and his apparent pulmonary problems) 
materially contributed to his early demise based upon his 
lack of ability to respond to the physiologic challenge 
associated with his metastatic carcinoma."  He added that 
the focus on the Veteran's cardiac problems delayed the 
diagnosis of metastatic adenocarcinoma.

II.  Analysis

Pertinent Law and Regulations

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a). 

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).



Discussion

The Veteran's death was due to metastatic adenocarcinoma (of 
unknown primary) and a hepatic abscess which led to the 
adenocarcinoma.  His service treatment records are negative 
for any indication of adenocarcinoma, hepatic abscess or 
liver problems.  The first notation of these fatal 
disabilities was not made until days prior to the Veteran's 
death, in November 2001.  

As previously noted, the claims file contains two VA opinions 
that addressed the question of a possible relationship 
between the Veteran's service-connected disabilities and his 
death.  In the first opinion, the VA examiner stated in April 
2002 that it was "quite clear" that the Veteran's death was 
due to complications of disseminated adenocarcinoma and that 
there was no medical evidence to support the contention that 
the Veteran's history of cardiovascular disease or 
tuberculosis played a role.  However, as this examiner did 
not have the Veteran's claims file to review, a second 
opinion was obtained.  

The second opinion, rendered in July 2006, was similar to the 
first opinion in that the examiner opined "there [was] no 
evidence found that could support a statement that any of the 
Veteran's service connected conditions at least as likely as 
not caused or contributed to his death from widely 
metastasized adenocarcinoma of unknown primary."  The 
examiner explained that part of the process for the Veteran 
involved extensive replacement of his liver with the cancer 
and also fluid in the abdomen, with a right pleural effusion 
related to subdiaphragmatic abscess leading to shortness of 
breath.  She noted that this was a common finding in 
metastatic disease of this kind.  She also stated that 
although the Veteran had a number of other chronic medical 
problems, it was the adenocarcinoma that eventually caused 
his death.  She added that there was no mention that the 
Veteran's pacemaker prematurely failed in the weeks before 
his death.  

In remanding this matter for readjudication in September 
2008, the Court pointed out that no medical opinion had been 
obtained that addressed whether the Veteran's service-
connected disability(ies) made him "materially less capable 
of resisting the effects of the factors that caused his 
death".  Subsequently, in February 2009, the appellant's 
private attorney submitted a medical opinion from Dr. 
Randolph who opined that it was "more likely that not" that 
the Veteran's service-connected "injuries" resulted in 
debilitating effects and general impairment of his health 
such that he was less capable of resisting the effects of his 
condition (adenocarcinoma) which was the primary cause of his 
death.  Dr. Randolph went on to opine that the "totality of 
[the Veteran's] service connected conditions (specifically 
his cardiac problems and his apparent pulmonary problems) 
materially contributed to his early demise based upon his 
lack of ability to respond to the physiologic challenge 
associated with his metastatic adenocarcinoma."  

While Dr. Randolph's statement that the Veteran lacked the 
ability to respond to the physiologic challenge associated 
with his metastatic adenocarcinoma due to his service-
connected disabilities is somewhat vague, his opinion 
nonetheless constitutes evidence favorable to the appellant's 
claim and is the only evidence that directly addresses the 
question posed by the CAVC; i.e., whether the Veteran's 
service-connected disability(ies) made him "materially less 
capable of resisting the effects of the factors that caused 
his death."  As such, and by resolving all reasonable doubt 
in the appellant's favor, the Board finds that the claim for 
service connection for the cause of the veteran's death is 
granted.  38 C.F.R. § 3.102 (2008).

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection for the cause of death.  That 
matter is moot.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


